DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the entire motor spaced radially inward from the volute sidewall by an air gap (claims 1 and 13; see rejection under 35 U.S.C. 112 below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is no written disclosure supporting the new limitations that the entire motor spaced radially inward from the volute sidewall by an air gap and the drawings only show a lower portion of the motor spaced radially inwardly from the sidewall, with the rest of the motor axially offset therefrom.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (2008/0069689) in view of Lucas (2017/0350420), Bessho (2016/0138608) and Kotzur et al. (5,624,229).
Sun discloses a power head for a vacuum cleaner, comprising a housing including an upper wall (101), lower wall (planar wall of 102), radial outer sidewall (not numbered) and a volute (1022) defining a volute chamber (1022a), the lower and upper walls defining an impeller chamber (housing impeller 110/113), portions of the upper, lower and sidewall define a flow passage (at “A1” in Fig. 3B) from the impeller chamber to the volute chamber, a motor (14) mounted on the upper wall with the entire motor being spaced radially inward from the volute by an air gap (“entire” in the same manner as applicant’s disclosed structure), and an impeller (110/113), wherein the volute is disposed radially outward of the flow passage with a lower wall (clearly shown in nearly identical manner to the applicant’s disclosed lower volute wall) extending radially outward from the sidewall and wherein the volute and the impeller are arranged such that the impeller is located entirely on a first side of a horizontal plane that is orthogonal to the impeller rotational axis, and the volute chamber is located entirely on a second side of the horizontal plane.  Regarding the previously added limitations of claim 13, the horizontal portion (A1) of the flow path of Sun is considered to have a substantially constant height (channel between outer radial end of the impeller and the outer wall 23 is shown to be very close to constant height, thus reading on the “substantially constant height”).  However, Sun fails to disclose that a width of the 
    PNG
    media_image1.png
    371
    264
    media_image1.png
    Greyscale
vertical portion is greater than the substantially constant height or that the radial inner sidewall comprises an outer surface facing the volute or an inner surface facing the motor.  Regarding the flow passage and relative dimensions, both Lucas and Bessho disclose similar airflow producing devices, also having a central impeller (turbine portion 24 of Lucas equivalent function and structure to impeller) with flow passages extending radially from the impeller chamber and vertically to external volute chambers, and both teaching that the configuration of the volute chamber is designed to reduce noise (title of Lucas) and improve efficiency (paragraphs 8-9), with both teaching the flow passage having a horizontal portion with a constant height and a vertical portion 
    PNG
    media_image2.png
    406
    303
    media_image2.png
    Greyscale
connecting the horizontal portion to the volute chamber, with at least a portion of the flow path having a vertical portion with a width greater than the height of the horizontal portion.  Further, the current application does not have any specific disclosure relating to the claimed relative dimensions, such that there is not understood to be any criticality to the relative dimensions as newly claimed, making the claimed relative dimensions a matter of design choice.  Therefore, it would have been obvious to one of ordinary skill in the art to look to additional prior art for alternative configurations for the volute and air flow channel(s) leading thereto for further guidance and alternative designs, wherein the specific flow paths of Lucas and Bessho are disclosed to provide specific advantages (reduced noise and improved efficiency) that are clearly desirable for vacuum cleaners, such that it would have been obvious to replace the volute and air flow channel of Kenyon with an alternative volute and air flow channel of Lucas or Bessho to further reduce noise and improve efficiency, thus having a width of the vertical portion that is greater than the constant height of the horizontal portion.  MPEP 2144.04 further supports obviousness to change size and/or shape (section IV), wherein variance in the shape of the air flow channel may be required to meet specific size requirements, accommodate other components of the device having the powerhead therein or to adapt to particular requirements (noise, flow volume, etc.) in a manner that would also make obvious changes from the Kenyon structure to alternative structures known in the art.
Regarding the new limitations of claim 13 directed to the radial inner sidewall, the volute chambers of Sun, Lucas and Bessho all extend radially inwardly from the radial inner sidewall, which Kotzur discloses as a known structure in the art (Fig. 2a), and teaches that it is more desirable for the volute to extend radially outward from the radial inner sidewall (as seen in Fig. 4; Col. 1, lines 36-42 teaching away from inward extending volute and Col. 2, lines 10-23 teaching advantage of outwardly extending volute) to provide favorable flow without requiring re-acceleration of the air flow.  Therefore, it further would have been obvious to one of ordinary skill in the art to reposition the volutes taught by Sun, Lucas and Bessho to extend outward from the radial inner sidewall, as taught by Kotzur, for improved airflow, which will also provide at least a portion of the radial inner sidewall including an outer surface facing the volute (at I in Fig. 4 of Kotzur) and the inner surface facing the motor (portions of Lucan and Bessho shown at W dimension having inner surfaces facing an interior and the vertical extending portion taught by Kotzur at least at I in Fig. 4 also providing an inner surface facing the motor when the volute structure taught by the combination of Luca, Bessho and Kotzur as applied to the motor mount configuration of Sun).    
Regarding claim 14, the outer extending volute chamber taught by Kotzur further provides a volute chamber inlet (at I in Fig. 4) from which the air flows from the flow passage into the volute chamber along a radial inward portion of the volute chamber and is directed radially outward therefrom.  
Regarding claim 17, each of the volute configurations disclosed by Sun, Lucas, Bessho and Kotzur is disclosed to increase in cross-section as the volute chamber extends toward the volute outlet, as commonly formed in the art and Bessho and Kotzur further discloses that the cross-sectional area is circular, such that one of ordinary skill would further optionally provide the volute with a similar shape as the prior art, being the most common cross-sectional shape for a volute in the art and also providing reduced drag due to the smooth and consistent internal walls.   
Regarding claim 19, the sidewall of Kotzur further includes a lip (B) extending vertically beyond the volute lower wall, which may also be incorporated into the volute casing disclosed 
    PNG
    media_image3.png
    407
    565
    media_image3.png
    Greyscale
by Lucas and Bessho as desired to adjust location of the volute in an axial direction relative to the impeller as desired to adapt to specific design requirements such as outwardly extending volute in place of the inwardly extending volutes. 
Regarding claim 20, the housing lower wall of each of Sun, Lucas, Bessho and Kotzur all clearly join the radially outer sidewall along a rounded segment (clearly shown to be rounded in Fig. 3B of Sun, Fig. 1 of Lucas, Fig. 3 of Bessho and Fig. 4 of Kotzur). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (2008/0069689) in view of Lucas (2017/0350420), Bessho (2016/0138608) and Kotzur et al. (5,624,229) as applied to claim 13 and further in view of Lyons (2006/0099072).
Sun discloses the power head as discussed supra, having upper and lower shells (102 and 101, respectively, the orientation of Sun being inverted from the applicant’s configuration), but fails to disclose what material the shells are made from.  Lyons discloses a similar power head, also having a split shell design, impeller housing and volute chamber and teaches that the shells may be formed from metal or injection molded plastic (paragraph 25), which are both well-known materials that have desirable properties including durability, ease of manufacture, low cost, heat resistance and being readily available.  Therefore, it would have been obvious to one of ordinary skill in the art to form the shells of Sun from similar materials, particularly injection molded plastic, having several desirable properties, being moldable to nearly any shape/design needed and also being very commonly applied in the art for motor/blower housings.  
Regarding the previously added limitations of claim 15, it would have been obvious to provide the volute of Sun with a circular cross-sectional area, as discussed supra for claim 17, which would obviously provide at least a portion of the upper (102) and lower (101) shells, which meet within the volute chamber and are clearly shown to form the walls of the volute, with at least partial circle or arc segments to form said circular cross-section, in a similar manner shown by Bessho.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (2008/0069689) in view of Lucas (2017/0350420), Bessho (2016/0138608) and Kotzur et al. (5,624,229) as applied to claim 13 and further in view of Myers (8,082,624).
The combination of Sun, Lucas, Bessho and Kotzur provides the powerhead as discussed supra, but all fails to disclose any specific airflow volume capabilities.  Myers discloses a vacuum cleaner, also having a powerhead with a volute and teaches that the airflow of the powerhead is between 70-150 cubic feet per minute (Col. 4, lines 29-30), thus teaching a desired range for a powerhead when used in a vacuum cleaner.  Therefore, it further would have been obvious to configure the powerhead of Sun in view of Lucas, Bessho and Kotzur to produce an airflow in the range disclosed by Myers to allow for use with a suction motor (motor size, motor speed or power to motor, impeller design and size and airflow channel sizes all affecting airflow volume of the powerhead, and obvious to one of ordinary skill in the art to vary to optimize operation for particular applications).    

Claims 1-4, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cortes Ruiz et al. (8,997,308; to be referred to hereinafter as “CR”) in view of Sun et al. (2008/0069689), Lucas (2017/0350420), Bessho (2016/0138608) and Kotzur et al. (5,624,229).
CR discloses a vacuum cleaner having a canister (13), power head (21/22) including a split housing with upper and lower walls (shown above impeller, cut off in lower right side of Fig. 8) defining an impeller chamber and volute chamber, a motor impeller and volute, all very similar to the power head of Kenyon.  However, CR fails to disclose the flow passage defined partially by the upper wall, lower wall and outer sidewall of the housing.  The combination of Sun, Lucas, Bessho and Kotzur teaches the power head discussed above, and teaches that the flow passage is capable of making larger pressure difference for higher flow rates while reducing noise (abstract of Sun).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the power head of CR with the flow passage and motor housing taught by Sun as modified by Lucas or Bessho and Kotzur and/or replace the motor of CR with the an equivalently powered motor disclosed by Sun (larger motor and/or impeller easily adapted into design of Sun to adapt to different applications with the improvements obviously applicable with designs of different size/power).  
Regarding the additional new limitations added to claim 1 (on 29 April 2022), the limitations have been addressed in paragraphs 7 and 8 above. 
Regarding claim 2, the vacuum of CR also having a filter (16) depending from the housing lower wall into the collection chamber (within 13) to filter debris.
Regarding claim 3, the vacuum of CR further defining an inlet in both the canister (inlet 36) and power head (inlet 24), as well as Sun, with the impeller producing the claimed airflow therethrough.  
Regarding claims 4, 6, 7 and 11, the claims correspond to claims 14, 19, 20 and 17, respectively, and have been addressed above as to how the structure of Sun reads on the claimed structure.  
Regarding claim 8, Sun further discloses that the housing includes an upper shell (102) and lower shell (101) joined together such that both shells define the flow passage.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cortes Ruiz et al. (8,997,308; “CR”) in view of Sun et al. (2008/0069689), Lucas (2017/0350420), Bessho (2016/0138608) and Kotzur et al. (5,624,229) as applied to claims 1 and 8 and further in view of Sensel (2010/0040461), Bessho (2016/0138608) and Crites et al. (5,443,362). 
The combination of CR and Sun provides the housing having upper and lower shells defining the flow passage with the lower wall joining the sidewall at a rounded corner segment, as discussed supra, but Sun fails to disclose the shells meeting at the rounded segment to each form curved segment portions of the rounded segment.   Each of Sensel, Bessho and Crites disclose similar power heads, also having split housings and volute casings, and all having the portions of the housing meet at a location that is aligned with the driving portion of the impeller, which has been found to be the most common location in the art for similarly designed blowers, understood to provide direct access to the impeller for inspection, maintenance, repair and/or replacement and also allow for different configurations of the impeller housing and/or volute housing to be interchangeable due to the separation between the two (for adapting the blower for different applications).  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar design to the Sensel, Bessho and Crites prior art references, representing a large number of similar pumps with the housing split along a plane intersecting the impeller, to provide the similar advantages of easy access to the impeller, as well as interchangeability of the housing portions.  Although the design of Sun does also allow for access to the impeller, it would remain obvious to look to the most common design(s) in the art to modify the location at which the housing of Sun is split, which will also provide the advantages of interchangeable impeller and volute chambers, such that any portion of the housing that is substantially aligned with the impeller and also separating the impeller and volute chambers would be a more common location, with the curved junction of the lower wall and sidewall falling within this area.  Further, the application as a whole fails to disclose any criticality, advantage or unexpected results for the specific location of the housing split, and even discloses an embodiment with a different location.  Therefore, the location of the split is only understood to be a design choice, wherein a user would be motivated to similarly alter the location of the split based on preference, additional design criteria, or other factors, and as taught by the prior art for the reasons stated above (see MPEP  2144.04, section VI, paragraph C).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cortes Ruiz et al. (8,997,308; “CR”) in view of Sun et al. (2008/0069689), Lucas (2017/0350420), Bessho (2016/0138608) and Kotzur et al. (5,624,229) as applied to claims 1 and 8 and further in view of Lyons (2006/0099072).
As discussed supra relative to claim 15, in view of the teachings of Lyons, it would have been obvious to one of ordinary skill in the art to form the shells of Sun from similar materials, particularly injection molded plastic, having several desirable properties, being moldable to nearly any shape/design needed and also being very commonly applied in the art for motor/blower housings.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 29 April 2022, with respect to the rejection(s) of all claims under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, effectively replacing the previously applied Kenyon reference with Sun, as discussed supra.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Konishi et al. 9,074,604), Lucas (2017/0350420), Lavasser et al. (6,987,338), Childe et al. (7,834,501) disclose power heads having similar structure as the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        18 July 2022